Appeal from an order of the Family Court, Queens County, dated November 6, 1972, which (1) adjudged appellant to be a juvenile delinquent in that he had committed an act which would, if committed by an adult, have constituted, inter alla, possession of stolen property and (2) placed him in the New York State Training School for a period not to exceed 18 months. Order modified, on the law and the facts, by deleting therefrom the adjudication that the act in question would also have constituted grand larceny and unlawful use of a vehicl.e. As so modified, order affirmed, without costs. In our opinion, the adjudication with respect to.possession of stolen property was justified by the proof, but the trial court should not also have made the guilty adjudication with reference to grand larceny and unlawful use of a vehicle. Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.